DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Attorney Mr. Il Nam Koh on 26 January 2022.
The application has been amended as follows:

1. (Currently Amended) A display apparatus comprising:
a display configured to display an image;
an audio outputter configured to output a sound; and
a processor configured to:
detect a plurality of data blocks divided from a data group corresponding to a predetermined number of frames with respect to data of an audio stream input frame by frame;
sequentially perform convolution operations on each of the plurality of data blocks in a neural network using a previously learned filter;
merge the plurality of data blocks sequentially subjected to the convolution operations for the data group;
identify an audio feature of the data group by detecting a pattern with respect to the data group consisting of the merged plurality of data blocks based on the sequentially performed convolution operations; and
process the data of the audio stream so that a sound output corresponding to the data group has sound effect corresponding to the identified audio feature.
of the plurality of data blocks is input.

3. (Currently Amended) The display apparatus according to claim 1, wherein each data block of the plurality of data blocks corresponds to a division of data of the data group according to time.

4. (Currently Amended) The display apparatus according to claim 1, wherein each data block of the plurality of data blocks corresponds to a division of data of the data group according to frequency.

5. (Currently Amended) The display apparatus according to claim 1, wherein the processor is further configured to sequentially perform the convolution operations on each of the plurality of data blocks divided from a first data group while data of an audio stream corresponding to a second data group is input after the first data group.

6. (Currently Amended) The display apparatus according to claim 1, wherein the processor is further configured to perform the convolution operations based on a correlation between at least two different divided data blocks among the plurality of data blocks of the data group.

11. (Currently Amended) A method of controlling a display apparatus, comprising:
detecting a plurality of data blocks divided from a data group corresponding to a predetermined number of frames with respect to data of an audio stream input frame by frame;
sequentially performing convolution operations on each of the plurality of data blocks in a neural network using a previously learned filter;
merging the plurality of data blocks sequentially subjected to the convolution operations for the data group;
identifying an audio feature of the data group by detecting a pattern with respect to the data group consisting of the merged plurality of data blocks based on the sequentially performed convolution operations; and


12. (Currently Amended) The method according to claim 11, wherein the convolution operations are performed while each data block of the plurality of data blocks is input.

13. (Currently Amended) The method according to claim 11, wherein each data block of the plurality of data blocks corresponds to a division of data of the data group according to time.

14. (Currently Amended) The method according to claim 11, wherein each data block of the plurality of data blocks corresponds to a division of data of the data group according to frequency.

15. (Currently Amended) The method according to claim 11, wherein the sequential performing of the convolution operations comprises sequentially performing the convolution operations on each of the plurality of data blocks divided from a first data group while data of an audio stream corresponding to a second data group is input after the first data group.

16. (Currently Amended) The method according to claim 11, wherein the sequential performing of the convolution operations comprises performing the convolution operations based on a correlation between at least two different divided data blocks among the plurality of data blocks of the data group.

20. (Currently Amended) A non-transitory computer program product comprising:
a memory configured to store a plurality of instructions; and
a processor configured to execute the instructions to perform:
detecting a plurality of data blocks divided from a data group corresponding to a predetermined number of frames with respect to data of an audio stream input frame by frame;
sequentially performing convolution operations on each of the plurality of data blocks in a neural network using a previously learned filter;
plurality of data blocks sequentially subjected to the convolution operations for the data group;
identifying an audio feature of the data group by detecting a pattern with respect to the data group consisting of the merged plurality of data blocks based on the sequentially performed convolution operations; and
processing the data of the audio stream so that a sound output corresponding to the data group has sound effect corresponding to the identified audio feature.

Allowable Subject Matter
Claims 1-6, 8-16, and 18-20 are allowed.
The prior art of record neither disclose nor sufficiently suggest the combination of features as claimed and arranged by applicant when read in light of the specification.
The prior art of record Murabayashi et al. (US #2007/0286579) in view of Jeong et al. (US #2017/0287505) fails to teach a display apparatus comprising:
a display configured to display an image;
an audio outputter configured to output a sound; and
a processor configured to:
detect a plurality of data blocks divided from a data group corresponding to a predetermined number of frames with respect to data of an audio stream input frame by frame;
sequentially perform convolution operations on each of the plurality of data blocks in a neural network using a previously learned filter;
merge the plurality of data blocks sequentially subjected to the convolution operations for the data group;

process the data of the audio stream so that a sound output corresponding to the data group has sound effect corresponding to the identified audio feature.

These limitations, in combination with the remaining limitations of independent Claims 1, 11, and 20 are neither taught nor suggested by the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651